Citation Nr: 0202924	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  99-22 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an effective date earlier than May 20, 1990, 
for the grant of a total schedular evaluation for 
schizophrenia.  

(The issue of entitlement to service connection for sexual 
dysfunction secondary to medications taken for service-
connected schizophrenia will be the subject of a later 
decision.)  


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied entitlement to an effective date 
earlier than May 20, 1990, for the grant of a total schedular 
evaluation for service-connected schizophrenia.  In January 
2002, the appellant, sitting at the RO, gave sworn testimony 
at a video conference hearing before the undersigned, sitting 
in Washington, D.C.  A transcript of that hearing is of 
record.  The matter is now before the Board for appellate 
consideration.  

In his testimony before the undersigned Board member, the 
veteran raised the issue of entitlement to service connection 
for a seizure disorder secondary to his service-connected 
schizophrenia and medications therefor.  Testimony before a 
hearing officer at the RO in October 1999, as well as the 
veteran's substantive appeal received in February 1992, also 
raises the issue of entitlement to service connection for 
tardive dyskinesia or dystonia secondary to medications for 
service-connected schizophrenia.  These issues have not been 
adjudicated or developed for appellate consideration and are 
referred to the RO for action deemed appropriate.  

The record shows that the veteran raised the issue of his 
unemployability as a consequence of his service-connected 
schizophrenia and medications therefor in his substantive 
appeal filed on October 21, 1985.  His representative stated 
in a VA Form 1-646 dated later in October that the veteran 
had been found unable to benefit from VA vocational 
rehabilitation.  This raises the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) prior to May 20, 
1990 (when the grant of a total schedular evaluation rendered 
moot the pending claim for a TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (discussing 
the requirements of 38 C.F.R. § 3.155(a) in the context of a 
claim for a TDIU).  This issue has not been adjudicated or 
developed for appellate consideration and is referred to the 
RO for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for sexual dysfunction 
secondary to medications taken for service-connected 
schizophrenia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A rating decision dated in December 1981 granted service 
connection for chronic undifferentiated schizophrenia 
ultimately evaluated as 10 percent disabling; the grant of 
service connection and the 10 percent evaluation were 
effective from May 8, 1981.  

3.  A rating decision dated in June 1994 granted a 100 
percent evaluation for chronic undifferentiated 
schizophrenia, effective from May 20, 1991, the date of 
receipt of a claim for an increased rating.  

4.  In a decision dated in March 1996, the Board granted an 
effective date of May 20, 1990, but no earlier, for a total 
schedular evaluation for schizophrenia.  

5.  In a decision dated December 19, 1997, the United States 
Court of Appeals for Veterans Claims (Court) upheld the 
Board's decision.  The veteran did not appeal the Court's 
decision.  


CONCLUSION OF LAW

An effective date earlier than May 20, 1990, for the grant of 
a total schedular evaluation for service-connected 
schizophrenia is not warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim of entitlement to service 
connection for a nervous condition was received in May 1975 
and was denied by a rating decision dated in February 1976.  
He reopened his claim for service connection in June 1976, 
but a rating decision dated in August 1976 again denied his 
claim.  He was notified of these determinations, but he did 
not initiate an appeal.  

The record shows that the veteran's reopened claim for 
service connection for schizophrenia was received in May 
1981.  A rating decision dated in December 1981 granted 
service connection for chronic undifferentiated schizophrenia 
and assigned a noncompensable rating under Diagnostic Code 
9204, effective from May 8, 1981, the date of claim.  In a 
decision dated in May 1983, the Board granted a 10 percent 
evaluation for the service-connected schizophrenia, which the 
RO made effective from May 8, 1981, by a rating decision 
dated in June 1983 that implemented the Board's decision.  

In a decision dated in February 1986, the Board denied a 
rating in excess of 10 percent for schizophrenia.  

The veteran filed an informal claim for an increased rating 
for his service-connected schizophrenia on May 20, 1991.  The 
following month, he filed a formal claim for a TDIU (VA Form 
21-8940).  A rating decision dated in November 1991 granted a 
50 percent evaluation for chronic undifferentiated 
schizophrenia, effective from May 20, 1991.  In December 
1991, the RO denied the veteran's TDIU claim.  In January 
1992, the veteran disagreed with the RO's denial of a total 
schedular rating and of a TDIU.  In August 1992, the Board 
remanded the issues of entitlement to a TDIU, a rating in 
excess of 50 percent for schizophrenia, and to an earlier 
effective date for the 50 percent rating assigned for 
service-connected schizophrenia.  

A rating decision dated in June 1994 granted a 100 percent 
evaluation for chronic undifferentiated schizophrenia, 
effective from May 20, 1991, the date of receipt of the claim 
for an increased rating.  In July 1994, the veteran was 
informed of this determination.  He filed a timely notice of 
disagreement with the effective date assigned for the total 
schedular rating and later perfected his appeal.  

In March 1996, the Board granted an effective date for a 
total schedular evaluation for schizophrenia of May 20, 1990, 
but found that a still earlier effective date was not 
warranted.  The veteran appealed this determination, but in a 
decision dated December 19, 1997, the Court upheld the 
Board's decision.  The veteran did not appeal the Court's 
decision, which rendered the underlying Board decision final.  
38 U.S.C.A. §§ 7103, 7104, 7266; 38 C.F.R. § 20.1105.  

In correspondence received in 1998, the veteran again claimed 
entitlement to an effective date earlier than May 20, 1990, 
for the grant of a total schedular evaluation for 
schizophrenia, and evidence was received in support of the 
claim.  

However, the veteran's reopened claim is precluded by the 
doctrine of res judicata, which for reasons of judicial 
economy precludes the re-litigation of a matter that has 
previously been judicially acted upon or decided.  See 
Black's Law Dictionary 1305 (6th ed. 1990).  In discussing 
the doctrine of res judicata, the United States Supreme Court 
has stated:  

To preclude parties from contesting 
matters that they have had a full and 
fair opportunity to litigate protects 
their adversaries from the expense and 
vexation attending multiple lawsuits, 
conserves judicial resources, and fosters 
reliance on judicial action by minimizing 
the possibility of inconsistent 
decisions.  

Montana v. United States, 440 U.S. 147, 153 (1979), quoted in 
McDowell v. Brown, 5 Vet. App. 401, 405 (1993).  

In Neves v. Brown, 6 Vet. App. 177, 179 (1993), the Court 
enumerated the elements of res judicata, stating that:

in order for res judicata to apply four 
elements must be present:  (1) the 
Court's prior decision must be a valid 
and final judgment; (2) the latter suit 
must involve the same claim or cause of 
action litigated in the first suit; (3) 
the decision in the original action must 
have been on the merits; and (4) the same 
parties must be involved in both cases.  
See DeVries v. United States, 28 Fed. Cl. 
496, 498 (1993); Mosca v. United States, 
224 Ct. Cl. 678, 679 (1980).  

A review of the record reveals that the Court's December 1997 
decision was a valid and final judgment (in the absence of an 
appeal to the United States Court of Appeals for the Federal 
Circuit); the claim to reopen subsequently filed by the 
veteran involves the same claim that was addressed and denied 
by the Court in December 1997; the Court's decision at that 
time was on the merits of the claim; and that the parties to 
the prior Court decision were the same.  

Ordinarily, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
However, this avails the veteran nothing in this case because 
under governing law, the effective date for a reopened claim 
based on new and material evidence is the date of receipt of 
the new claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  
Thus, even if the claim is reopened, a claimant may not 
receive an effective date for the benefit sought earlier than 
the date of receipt of the claim to reopen.  Flash v. Brown, 
8 Vet. App. 332, 340 (1995); Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  That 
date must inevitably be later than the effective date 
originally established.  

In October 1999 and in January 2002, the veteran testified 
that he was entitled to an effective date for a total 
schedular evaluation coincident with his separation from 
service because he had been suffering from schizophrenia 
since then.  He said that he sustained a head injury in 
service that caused his schizophrenia.  He stated that his 
problems did not just start in the nineties but had been 
ongoing for many years.  

The fact remains that the law simply will not permit a 
retroactive grant in the current posture of this case.  

The Court has held that in a case such as this, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  Cf. Fed. R. 
Civ. P. 12(b)(6) ("failure to state a claim upon which 
relief can be granted").  See also Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995) (construing Sabonis).  This case 
turns on the law, which precludes the benefit sought by the 
veteran.  The relevant procedural facts are not in dispute.  
Accordingly, the veteran's claim must be denied as lacking 
legal merit.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of the prosecution of this claim.  Among other 
things, the VCAA eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The Court has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

The Board observes that the veteran was notified in 
correspondence from the RO dated in January and May 2001 of 
the change in the law and of the respective duties of the 
parties under the VCAA.  The veteran was informed in the 
statement of the case and supplemental statements of the case 
of the applicable law in this matter, as well as in hearings 
before the Board and the RO.  Although to implement the VCAA, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), these regulations were in 
pertinent part intended only to implement the VCAA and not to 
provide rights in addition to the VCAA.  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Therefore, applying these regulations in 
the first instance at the Board does not prejudice the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  The 
Board's decision in this case turns on the procedural facts, 
which are not really in dispute, and on the applicable law, 
which is also clear.  In the circumstances of this case, a 
remand would serve no useful purpose because the same law 
that binds the Board would bind the RO and its decision could 
be no different from the decision reached herein.  See 
Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(Table).  

In view of this, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the veteran's claim for an earlier effective 
date.  38 U.S.C.A. § 5103A(a)(2).  In addition, he was 
provided with a copy of the Court's December 1997 decision, 
which discussed the specific law with respect to the 
identical issue of an earlier effective date for the grant of 
a total schedular evaluation.  


ORDER

An effective date earlier than May 20, 1990, for the grant of 
a total schedular evaluation for schizophrenia is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

